Order entered November 19, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01582-CV

               IN RE PROFINITY, LLC AND CHAD D. ERTEL, Relators

                Original Proceeding from the 14th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-03980-A

                                         ORDER
                         Before Justices FitzGerald, Lang, and Evans

       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus. We ORDER that relators bear the costs of this original proceeding.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE